Title: To Thomas Jefferson from Madame de Corny, 14 August 1806
From: Corny, Madame de
To: Jefferson, Thomas


                        
                            Monsieur le president
                            
                            
                                before 14 Aug. 1806
                            
                        
                        je regretterai longtems davoir perdu le plaisir davoir de vos nouvelles. C’est une idée Si triste que Celle
                            detre assuré quon ne reverra jamais ceux quon aime a aimer, quil ne falloit pas y ajouter le malheur de ne pas recevoir
                            une marque de souvenir: jay eu lhonneur de vous ecrire par M. livingston et encore depuis … dans le tems, javois esperer
                            vous interesser pour un francois appellé joule le det capitaine de
                            vaisseau americain qui a fait plusieurs voyages en chine la louisiane &c. Son frere parent et amy de la famille Olive et qui a passé beaucoup d année a new jersy
                            yorck avec elle est revenu en europe avec Cette entiere famille mais
                            il n’a pu rien recouvrer de Ces biens paternels il part mardy pour New jersy
                            yorck. je vous demande de permettre quil vous remette Cette lettre
                            et quil reclame vos bontées que je sollicitte avec instance.
                        jespere que toute votre famille est bien que vous etes heureux dans vos enfans que vous lete par la gloire,
                            qui sait tout ce que vous faitte, que lingratitude naproche point de vous, et que vous faitte tout le bien que vous voules.
                            jay lhonneur monsieur le president de vous offrir l’hommage de mes Sentiments ils ne variront jamais
                        
                            Palerne de Corny
                            
                        
                    